DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Per claim 1, “a second body cladding the tongue plate.” 
Per claim 13, “a wire end body cladding the tongue plate.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 5 and 23, the limitation that “the at least one welding foot is disposed front than the at least one guide piece” is vague and ambiguous.  The limitation is treated as meaning the foot is near the guide piece.

Claim Rejections - 35 USC § 102 and 35 USC § 103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4, 5, 7, 12, 21, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quilici US 2007/0111598.  Per claim 1, Quilici discloses an electrical connector assembly, comprising:
	a first connector 102 comprising a first connector shell 134 and a first connector body 180 arranged in the first connector shell; and
	a second connector 104 comprising a second case 212, a tongue plate 218 and a second body 222 cladding the tongue plate, the second body being clad by the second case; wherein
	at least one guide piece 135 is extended from one of the first connector shell and the second case, and a remaining one of the first connector shell and the second case is provided with at least one guide slot (the gap between channel 227 and extension 231) for creating a butt joint with the at least one guide piece; and wherein the at least one guide slot has an opening (i.e., the front opening of the slot) to receive the at least one guide piece, and the first 
	Per claim 4, the at least one guide piece 135 comprises two guide pieces which are arranged on both sides of the tongue plate, respectively.
	Per claim 5 the at least one welding foot is disposed near the at least one guide piece.
	Per claim 7, the second case comprises a main portion (at lead line 212 in figure 7) and at least one guide projection 231 extending from the main portion for mating with the at least one guide piece.
	Per claim 12, the first connector is a board end connector and the second connector is a wire end connector for mating with the board end connector.
	Per claim 21, Quilici discloses an electrical connector 102 for being arranged (i.e., capable of being arranged) near a chip, the electrical connector comprising:
	a first connector shell 134 and a first connector body 180 arranged in the first connector shell;
	at least one welding foot 138 extended from the first connector shell and adapted for being mounted to a printed circuit board; and
	at least one guide piece 135 extended outwards from the electrical connector for being disposed (i.e., capable of being disposed) between at least one guide projection and a main portion of a wire end case of a wire end connector.
	Per claim 22, the at least one guide piece comprises two guide pieces for being arranged on both sides of a tongue plate of the wire end connector, respectively.
Per claim 23, the at least one welding foot is near the at least one guide piece.

Allowable Subject Matter
Claims 13-20 are allowable.  Claims 2, 3  6, 8, 9, 10, 11, 24, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 13, the prior art does not disclose the device as claimed, including that the wire end case comprises a main portion and at least one guide projection for at least one guide piece of the mating connector being disposed between the at least one guide projection and the main portion of the wire end case,  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833